            Case 2:19-cv-00414-FVS                   ECF No. 21          filed 01/27/21     PageID.868 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                                  FILED IN THE

                                         UNITED STATES DISTRICT COURT                                         U.S. DISTRICT COURT
                                                                                                        EASTERN DISTRICT OF WASHINGTON

                                                                  for thH_
                                                     Eastern District of Washington                      Jan 27, 2021
                                                                                                              SEAN F. MCAVOY, CLERK
                           JANICE E.,

                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:19-CV-00414-FVS
                                                                     )
              ANDREW M. SAUL,
       COMMISSIONER OF SOCIAL SECURITY,                              )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 16, is DENIED.
u
              Defendant’s Motion for Summary Judgment, ECF No. 17, is GRANTED.
              Judgment is entered for the Defendant.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge              Stanley A. Bastian                                             on Motions for Summary Judgment.




Date: 1/27/2021                                                              CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                             Sara Gore
